      Case 2:21-cv-01062-JTM-JVM Document 6 Filed 06/09/21 Page 1 of 1



Minute Entry
June 9, 2021

                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF FALCON                                     CIVIL ACTION
GLOBAL OFFSHORE II, AS OWNER,
SEACOR MARINE LLC AS
MANAGER/OPERATOR, AND SEACOR                                NO. 21-1062
LIFTBOATS LLC, AS ALLEGED
OWNER/OPERATOR OF THE SEACOR
POWER PETITIONING FOR EXONERATION
FROM OR LIMITATION OF LIABILITY                             SECTION: “H”

                             MINUTE ENTRY
      On June 9, 2021, the Court held an in-person status conference to discuss
the status of the case. Peter Tompkins and Gary Hemphill participated on
behalf of Petitioners in this matter. Hugh Lambert, Brian Mersman, Ian
Taylor, and Paul Sterbcow participated on behalf of plaintiffs in related
actions.



                                          _________________

(JS-10:15)




                                      1
